DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to response filed on 7/28/2022.  This action is NON-FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2019/0156246 A1) further in view of Garg et al. (US 2020/0019882 A1).

As per claim 1, Kuo et al. teaches the invention as claimed including, “A method for deploying a machine learning model, comprising: 
determining, at a first computing device, a configuration of each of a plurality of additional computing devices,”
Kuo et al. teaches a machine learning package generator (part of first computing device) that generates a package based at least on an inference application, a machine learning framework, a machine learning model, and a hardware platform of connected devices (plurality of additional computing devices) (0018).  Also see figure 1.  Figure 4 shows that the hardware platform of the connected device is determined (figure 4, 404).  Indication of the connected device provided to the machine learning deployment service includes configuration information that describes the software and/or hardware configuration information of the connected device (e.g, version of installed software and/or installed execution environment, hardware platform, processor architecture, GPU, FPU, etc.) (0022).  One or more connected devices (0025).
  “wherein computing power of the first computing device is greater than that of each of the plurality of additional computing devices and”
Before a machine learning model is used to generate predictions, it must be trained.  Training a machine learning model may require a massive amount of computing resources.  Therefore, machine learning models are trained by powerful computing systems (0003). The machine learning model is trained by a model training service on the provider network (0049). Connected device may run the inference applications and/or machine learning models while consuming a smaller amount of computing resources of the connected device (e.g. memory and processors) (0017).  Therefore, the provider network (first computing device) will be a powerful computing system to train the model and the connected device would need less to run the inference application.  The examiner further states that this is nothing more than a design choice.  Figure 1 shows multiple connected devices.
 “wherein the configurations of the computing devices indicate
 Kuo et al. teaches a machine learning package generator (part of first computing device) that generates a package based at least on an inference application, a machine learning framework, a machine learning model, and a hardware platform of connected device (second computing device) (0018).  Indication of the connected device provided to the machine learning deployment service includes configuration information that describes the software and/or hardware configuration information of the connected device (e.g, version of installed software and/or installed execution environment, hardware platform, processor architecture, GPU, FPU, etc.) (0022).
“acquiring one or more versions of program code of a trained machine learning model corresponding to the configurations of the plurality of additional computing devices, wherein each of the one or more versions of the program code of the trained machine learning model is adapted to the processor architecture of at least one of the plurality of additional computing devices; and
providing a corresponding one or the one or more versions of the program code of the trained machine learning model to each of the plurality of additional computing devices, for deploying the trained machine learning model on the plurality of additional computing devices;”
The machine learning deployment service retrieves the inference application and the machine learning model.  Multiple different versions of the inference application and/or the machine learning models are stored.  A particular version of the inference application and/or the machine learning model configured for the hardware platform of the connected device is selected from among the multiple versions (0047).   The machine learning deployment service selects and/or retrieves based on the hardware platform of the connected device, a version of the machine learning framework that is configured for the hardware platform of the connected device.  Multiple different versions of the machine learning framework may be stored by the provider network(0050).  The machine learning deployment service may modify the model based on optimizations specific to the framework (0051).  The machine learning deployment service performs modifications to the machine learning model based on the hardware platform of the connected device and/or the machine learning framework.  The modifications may optimize the model for running (executing) on the particular hardware platform (0052).  The machine learning deployment service generates a package based on the inference application, the machine learning framework, and the machine learning model.  The machine learning deployment service deploys the package to the connected device.  The devices install and run the inference application (program code) (0057).  Also see figure 4 and 0014.  Figure 5 shows the machine learning models are trained 502.
“wherein providing the corresponding one of the one or more versions of the program code of the trained machine learning model to given one of the plurality of additional computer devices comprises:
	establishing a connection with the given additional computing devices;
	deploying, via the established connection, runtime libraries for a given one of the one or more versions of the trained machine learning model to the given additional computing device; and
	initiating, via the established connection, execution of the given one of the one or more versions of the program code of the trained machines learning model on the given additional computing devices utilizing the deployed runtime libraries.”
The machine learning deployment service deploys the package to the connected device.  The devices install and run the inference application (program code) (0057).  After the machine learning package generator generates the package, the deployer may deploy (e.g. transmit or send) the package to one or more of the connected devices (0025).  The deployment agent may then unpack the components of the package to obtain and/or identify the inference application, the machine learning framework, the machine learning model, and/or one or more other components or data that may be used to configure the connected device to use the inference application and/or the machine learning model.  The unpacked components are installed on the connected device and executed (0026-0029).
However Kuo et al. does not explicitly appear to teach, “runtime libraries”
Garg et al. teaches, a machine learning model package can include functionality to deploy machine learning libraries and/or packages. The Mlib distributed machine learning framework can be packaged with libraries and packages of the MLib framework and executable instructions that deploy the libraries and packages, allowing the MLib model to operate (0098).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kuo et al. with Garg et al. because they both teach the use of machine learning models.  Kuo et al. teaches, a deployment agent may then unpack the components of the package to obtain and/or identify the inference application, the machine learning framework, the machine learning model, and/or one or more other components or data that may be used to configure the connected device to use the inference application and/or the machine learning model (0026).  Garge et al. teaches that the package contains libraries and executable instruction that allow the MLib model to operate.  A executable using libraries are well known to one of ordinary skill in the art therefore it would have been obvious to one of ordinary skill in the art for Kuo et al. to package and deploy the machine learning model with libraries as taught by Garge et al. to allow the system to execute the model using the libraries. 


As per claim 2, Kuo et al. further teaches, “The method of claim 1, wherein the method further comprises: 
determining a configuration list of the plurality of additional computing devices;
acquiring the given version of the program code of the trained machine learning model corresponding to a given one of the configuration in the configuration list; and 
providing the given version of the program code of the trained machine learning model to (i) the given additional computing device having the given configuration and (ii) one or more other ones of the plurality of additional computing devices that have the given configuration.”
 Kuo et al. teaches that the machine learning deployment service may deploy the package to multiple connected devices, where each device install and runs the inference application (0052).  As shown in figure 404 the system determines the hardware platform of the connected device, a inference application and the machine learning model is retrieved and the machine learning model is modified based on the hardware platform of the connected device and the machine learning framework.  Then  the package is generated and deployed.  Therefore the hardware platform for a plurality of connected devices would be determined if the system is able to deploy the generated package to multiple connected device.  Also see paragraph 0022, 0037 and 0040-0041.  The package is generated based on a hardware platform of the connected device (0043). There are multiple different versions of the inference application and/or the machine learning model may be stored on the provider network, where each version is configured to be run on a different hardware platform.  A particular version of the inference application and/or the machine learning model is configured for the hardware platform of the connected device and is selected and/or retrieved form among multiple versions (0044-0047).  A package is generated and deployed (0049-0057).

As per claim 3, Kuo et al. further teaches, “The method of claim 1, wherein acquiring the given version of the program code of the trained machine learning model comprises: 
determining a deep learning framework for the given additional computing device; and 
generating, based on the deep learning framework and the configuration of the given additional computing device, the given version of the program code of the trained machine learning model. 
The machine learning deployment service retrieves based on the hardware platform of the connected device, a version of the machine learning framework that is configured for the hardware platform of the connected device (0050).  The machine learning deployment service may modify the model based on optimizations specific to the framework (0051).  The machine learning deployment service performs modifications to the machine learning model based on the hardware platform of the connected device and the machine learning framework.  The modifications may optimize the model for running (executing) on the particular hardware platform (0052).  The machine learning deployment service generates a package based on the inference application, the machine learning framework, and the machine learning model.  The machine learning deployment service deploys the package to the connected device.  The devices install and run the inference application (program code) (0057).  Also see figure 4.  Also see 0014.

As per claim 4, Kuo et al further teaches, “The method of claim 1, wherein the first computing device is a cloud computing device, and one or more of the plurality of additional computing device 
	Machine learning models may be trained in the cloud by a provider network (first computing device) (0015).  Connected device (second computing device) is an edge device (0013).  Also see figure 1.

As per claim 5, Kuo et al. further teaches, “The method of claim 1, wherein acquiring the given version of the program code of the trained machine learning model comprises acquiring an executable file of the trained machine learning model, and providing the given version of the program code of the trained machine learning model to the given additional computing device comprises sending the executable file to the given additional computing devices the established connection.”	The machine learning deployment service retrieves the inference application and the machine learning model.  Multiple different versions of the inference application and/or the machine learning models are stored.  A particular version of the inference application and/or the machine learning model configured for the hardware platform of the connected device is selected from among the multiple versions (0047).  The machine learning deployment service retrieves based on the hardware platform of the connected device, a version of the machine learning framework that is configured for the hardware platform of the connected device (0050).  The machine learning deployment service may modify the model based on optimizations specific to the framework (0051).  The machine learning deployment service performs modifications to the machine learning model based on the hardware platform of the connected device and the machine learning framework.  The modifications may optimize the model for running (executing) on the particular hardware platform (0052).  The machine learning deployment service generates a package based on the inference application, the machine learning framework, and the machine learning model.  The machine learning deployment service deploys the package to the connected device.  The devices install and run the inference application (program code) (0057).  Also see figure 4.  Also see 0014. 
As per claim 6-16, claims 6-16 contain similar limitations to claims 1-5.  Therefor claims 6-16 a rejected for the same reasons as claims 1-5.

As per claim 18, “The method of claim 1, further comprising:
	updating, at the first computing device, the trained machine learning model according to model update criterion; and 
	redeploying the updated trained machine learning model on the plurality of additional computing devices.”
Kuo et al. teaches that the model training service can generate an updated version of a machine learning model and stored the updated model (0059-0060).  The machine learning deployment service may retrieve the updated model, generate a package based at least on the updated model, and deploy the package to one or more connected devices that have a previous version of the model based on a previous deployment (0062).  Also see 0015, 0062-0064 and 0072.

As per claim 19 (Amended), “The method of claim 1, wherein acquiring the given version of the program code of the trained machine learning model corresponding to a given configuration of the given additional computing device comprises:
searching one or more previously-generated versions of the program code of the trained machine learning model maintained by the first computing device to determine whether any of the one or more previously-generated versions of the program code of the trained machines learning model corresponds to the given configuration of the given additional computing device;
responsive to determining that a given one of the one or more previously-generated versions of the program code of the trained machine learning model corresponding to the given configuration of the given additional computing device, utilizing the given previously-generated version of the program code of the trained machine learning model; and
responsive to determining the do not correspond
Kuo et al. teaches a machine learning deployment service may retrieve an updated model, generate a package based on at least the updated model and deploy the package to one or more connected devices that have a previous version of the model (0062).  The machine learning deployment service determines whether there is another connected device to deploy the updated model to.  If so, then at block 610, the machine learning deployment service determines whether automatic updates are enabled for the connected device.  If so, then at block 612, the machine learning deployment service selects a package for the connected device from among the one or more packaged generated at block 606, based on the hardware platform of the connected device.  At block 614, the machine learning deployment service deploys the package to the connected device (0070-0072).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2019/0156246 A1) and Garg et al. (US 2020/0019882 A1) as applied to claim 1 above, further in view of Morshed et al. (US 6,721,941 A1).

As per claim 17, “The method of claim 1, wherein the established connection comprises a remote procedure call connection.”
Kuo et al. teaches a network interface communicatively couples the connected device to the local network.  Thus the connected device transmits data to and/or receives data from one or more other data source devices, connected devices, the machine learning deployment service, or other endpoints in the provider network (0035).  They deployment agent communicates with the deployer and download the interface application, the machine learning model, and the machine learning framework to the connected device (0037).  However Kuo et al. does not explicitly appear to teaches establishing a connection comprises a remote procedure call.
Morshed et al. teaches that a connection of a client to a server can be established by a remote procedure call (Column 44, lines 56 – col. 45, line 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kuo et al. with Morshed et al. because there are many known ways in which a system can form a client server relationship.  Morshed et al. teaches the use of a remote procedure call and would have been obvious to try. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2019/0156246 A1) and Garg et al. (US 2020/0019882 A1) as applied to claim 19 above, further in view of Caufield et al. (US 7,721,279 B1).

As per claim 20 (Amended), Kuo et al. does not explicitly appear to teach, “The method of claim 19, wherein the one or more previously-generated versions of the program code of the trained machine learning model maintained by the first computing device comprise
Caufield et al. teaches an archiving that may contain a history of files or a limited number of previous versions (column 5, lines 60-65).
It would have been obvious to one of ordinary skill in the art to modify Kuo et al. with Caufield et al. because Kuo et al. teaches a deployment server that contains many versions of a machine learning model and updates.  Caufield et al. teaches achieving a limited number of previous versions.  One would not want to save all version because it will take up too much memory.  Therefore, saving a limited number of previous versions would have been obvious to try to conserver storage space. 

Response to Arguments
Applicant’s arguments, regarding Liu et al. reference, filed 7/28/2022, with respect to the rejection(s) of claims 1, 6 and 11 under 35 U.S.C § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kuo et al. (US 2019/0156246 A1) further in view of Garg et al. (US 2020/0019882 A1).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199                     

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199